Exhibit 10.53

STOCK OPTION GRANT AGREEMENT

THIS AGREEMENT, made as of this 27th day of February 2008 between Harrah’s
Entertainment, Inc. (the “Company”) and Charles L. Atwood (the “Participant”).

WHEREAS, the Company has adopted and maintains the Harrah’s Entertainment, Inc.
Management Equity Incentive Plan (the “Plan”) to promote the interests of the
Company and its Affiliates and Stockholders by providing the Company’s key
employees and others with an appropriate incentive to encourage them to continue
in the employ of and provide services for the Company or its Affiliates and to
improve the growth and profitability of the Company;

WHEREAS, the Plan provides for the Grant to Participants of Options to purchase
Shares.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
Time-Based Option, a 2X Performance Option and a 3X Performance Option as set
forth on the signature page hereto.

 

2. Grant Date. The Grant Date of the Option hereby granted is February 27, 2008.

 

3. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of this Agreement, as interpreted by the Committee, shall
govern. All capitalized terms used and not defined herein shall have the meaning
given to such terms in the Plan.

 

4. Exercise Price. The exercise price of each Share underlying the Option hereby
granted is set forth on the signature page hereto

 

5.

MoM Determinations. If the Participant’s Employment is terminated by the Company
without Cause or by the Participant for Good Reason and the Participant
disagrees with the determination of the Deemed MoM made by the Board or
Committee pursuant to Section 4.4.1 of the Plan, the Participant shall have the
right to require the Company to seek an appraisal to determine the Deemed MoM in
lieu of the Board or Committee determination (an “Outside Appraisal”); provided
that the Participant shall not be entitled to an Outside Appraisal in the event
an appraisal to determine the Fair Market Value of a Share has been done within
the six-month period immediately preceding the determination of the Deemed MoM
and the Board or Committee determines that no event has occurred that would
reasonably be expected to affect the Fair Market Value in the reasonable, good
faith judgment of the Board or Committee. Any such Outside Appraisal shall be
made by one qualified person (which can be an accounting firm or investment
banking firm or similar firm) (each, an “Appraiser”), having substantial
experience in the valuation of similar enterprises in the United States. The
Company and the Participant shall mutually agree upon

 

1



--------------------------------------------------------------------------------

such Appraiser within 30 days of the determination of the Deemed MoM. The
Participant shall bear 100% of the fees and expenses of the Appraiser, unless
the Appraiser’s determination of the Fair Market Value of a Share is at least 5%
greater than the Board’s determination of the Fair Market Value of a Share, in
which case the Company shall bear 100% of the fees and expenses of the
Appraiser.

 

6. Notwithstanding anything to the contrary contained in the Plan, Participant’s
Time-Based Options shall not vest during the two-year period following the
Closing Date (such two-year period, the “Severance Agreement Period”), provided
that, if Participant is employed by the Company on the first business day after
the expiration of the Severance Agreement Period, the Time-Based Options that
would have vested during the Severance Agreement Period will immediately vest
and become exercisable in accordance with the terms of the Plan. In addition,
notwithstanding anything to the contrary set forth in the Participant’s Change
in Control Severance Agreement with the Company dated as of January 1, 2003 (the
“Severance Agreement”), the Participant expressly acknowledges and agrees that
the vesting and exercisability of the Options will be governed solely by the
terms of the Plan, this Agreement and, to the extent applicable, the
Participant’s effective employment agreement with the Company entered into on or
after the Closing Date, and as a condition to the grant of the Options, the
Participant waives the right to any accelerated vesting or exercisability of the
Options that may be contemplated by the Severance Agreement.

 

7. Notwithstanding anything to the contrary contained in this Agreement or the
Plan, in the event that the Participant does not enter into a new employment
agreement with the Company or an Affiliate within 45 days of the Closing Date,
Participant shall forfeit all of the Options granted pursuant to this Agreement
effective immediately on the forty-sixth day following the Closing Date. For the
avoidance of doubt, the extension of Participant’s employment agreement with the
Company or an Affiliate shall not constitute the entry into a new employment
agreement with the Company or an Affiliate.

 

8. Alternate Vesting Schedule for Time-Based Option. The Time-Based Option shall
be treated for all purposes under the Plan as a Time-Based Option (including,
for the avoidance of doubt, the provisions of Sections 4.3.1.2, 4.3.1.3 and 4.
3.1.4 of the Plan) except that the provisions of Section 4.3.1.1 of the Plan
shall not apply to this Option, which shall vest and become exercisable as
provided in the following sentence. Each Time-Based Option shall vest and become
fully exercisable, subject in all cases to the Participant’s continued
Employment through the applicable Vesting Date, as follows:

(a) fifty percent (50%) of the Shares subject to the Time-Based Option shall
vest and become fully exercisable on the date that is eighteen (18) months after
the Closing Date; and

(b) the remaining fifty percent (50%) of the Shares subject to the Time-Based
Option shall vest and become fully exercisable on the date that is thirty-six
(36) months after the Closing Date.

 

9.

Special Provisions for Forfeiture Following Retirement. Notwithstanding the
provisions of clause (c) of the first sentence of Section 4.4 of the Plan, in
the event that the Participant’s

 

2



--------------------------------------------------------------------------------

Employment terminates due to the Participant’s Retirement on or after the third
anniversary of the Effective Date:

(a) Any unexercised portion of the Time-Based Option shall remain exercisable
until the earlier of the date (i) on which the Participant receives a cash
payment in exchange for the surrender of the Time-Based Option pursuant to a
Change in Control, (ii) that is six (6) months after the Participant’s
Retirement or (iii) that is the 10th anniversary of the Grant Date.

(b) Any unvested portion of the 2X Performance Option and 3X Performance Option
shall remain outstanding and eligible to vest and become exercisable in
accordance with Section 4.3.2 of the Plan and all subsections thereunder,
provided that, any requirement in such Section or subsections that the
Participant be continuously employed by the Company up to and through the
effective date of the applicable vesting event shall be disregarded in
determining whether the 2X Performance Option and 3X Performance Option will
vest under this Section 9(b), and further provided that any such unvested
portion of the 2X Performance Option and 3X Performance Option shall remain
outstanding and eligible to vest and become exercisable under this Section 9(b)
until the date that is the later of (i) the fifth anniversary of the Grant Date
or (ii) the second anniversary of the date of the Participant’s Retirement (the
period beginning on the date of the Participant’s Retirement and ending on the
later of such dates, the “Extended Vesting Period”). In the event that either or
both of the 2X Performance Option or 3X Performance Option, as the case may be,
does not vest in accordance with this Section 9(b) prior to the last day of the
Extended Vesting Period, the unvested 2X Performance Option or 3X Performance
Option will terminate as of the last day of the Extended Vesting Period.

(c) Any portion of the 2X Performance Option and the 3X Performance Option that
is vested and exercisable upon the Participant’s Retirement or that vests and
becomes exercisable during the Extended Vesting Period after the Participant’s
Retirement in accordance with Section 9(b) above, shall remain exercisable until
the earliest of the date (i) on which the Participant receives a cash payment in
exchange for the surrender of the 2X Performance Option or the 3X Performance
Option, as applicable, pursuant to a Change in Control, (ii) that is six
(6) months after the date on which the 2X Performance Option or the 3X
Performance Option, as the case may be, becomes exercisable in accordance with
the terms of Section 9(b) or (iii) that is the 10th anniversary of the Grant
Date.

(d) Participant may use cashless exercise to satisfy the minimum amount of
withholding taxes due on exercise, but only to the extent such right or the
utilization of such right would not cause the Option to be subject to
Section 409A of the Code.

For the avoidance of doubt, in the event that the Participant’s Employment
terminates due to the Participant’s Retirement on or after the third anniversary
of the Effective Date, the provisions of this Section 9 shall exclusively govern
the post-termination exercise periods applicable to the Time-Based Option, 2X
Performance Option and 3X Performance

 

3



--------------------------------------------------------------------------------

Option and shall supersede the provisions of clause (c) of the first sentence of
Section 4.4 of the Plan. The treatment of the Option upon a termination of
employment due to the Participant’s Retirement prior to the third anniversary of
the Effective Date or for any other reason at any other time (other than
Participant’s Retirement on or after the third anniversary of the Effective
Date) shall be governed exclusively by the Plan.

 

10. Construction of Agreement. Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable. No waiver of any provision or violation of this Agreement
by the Company shall be implied by the Company’s forbearance or failure to take
action. This Agreement is intended to comply with Section 409A of the Code and
any guidance issued thereunder and shall be interpreted, operated and
administered by the Committee accordingly.

 

11. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

 

12. Limitation on Transfer. The Option shall be exercisable only by the
Participant or the Participant’s Permitted Transferee(s), as determined in
accordance with the terms of the Plan (including without limitation the
requirement that the Participant obtain the prior written approval by the
Committee of any proposed Transfer to a Permitted Transferee during the lifetime
of the Participant). Each Permitted Transferee shall be subject to all the
restrictions, obligations, and responsibilities as apply to the Participant
under the Plan and this Stock Option Grant Agreement and shall be entitled to
all the rights of the Participant under the Plan, provided that in respect of
any Permitted Transferee which is a trust or custodianship, the Option shall
become exercisable and/or expire based on the Employment and termination of
Employment of the Participant. All Shares obtained pursuant to the Option
granted herein shall not be transferred except as provided in the Plan and,
where applicable, the Management Investor Rights Agreement.

 

13. No Special Employment Rights. Nothing contained in the Plan shall confer
upon the Participant any right with respect to the continuation of Employment or
interfere in any way with the right of the Company or an Affiliate, subject to
the terms of any separate Employment agreement to the contrary, at any time to
terminate such Employment or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of the Option.

 

4



--------------------------------------------------------------------------------

14. Participant’s Undertaking and Consents. The Participant hereby agrees to
take whatever reasonable additional actions and execute whatever additional
documents the Company may, in its reasonable, good faith judgment deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Participant pursuant to the express provisions of
this Stock Option Grant Agreement and the Plan (it being understood that such
additional actions and documents shall not in any way expand such obligations or
restrictions). The Participant hereby consents to the collection, retention,
use, processing and transfer of the Participant’s personal data by the Company
and any of its Affiliates, any administrator of the Plan, the Company’s
registrars or brokers for the purposes of implementing and operating the Plan.

 

15. Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter, except to the extent of any
conflict between the provisions hereof and an employment agreement effective on
the date hereof.

 

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
the provisions governing conflict of laws.

 

18. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Option shall be final and conclusive. The Participant further
acknowledges that, prior to the occurrence of an Initial Public Offering, no
exercise of the Option or any portion thereof shall be effective unless and
until the Participant has executed the Management Investor Rights Agreement and
the Participant hereby agrees to be bound thereby.

*    *    *    *    *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement, the Plan and the Management Investor Rights
Agreement as of the day and year first written above.

 

Harrah’s Entertainment, Inc.

By:  

/s/    KEN RUBELI

Name:   Ken Rubeli Title:   Vice President-Compensation, Benefits & HRSS

/s/    CHARLES L. ATWOOD

Charles L. Atwood

 

Number of Shares subject to Time-Based Option:

     40,212

Number of Shares subject to 2X Performance Option:

     12,064

Number of Shares subject to 3X Performance Option:

     12,064

Exercise Price for Time-Based Option, 2X Performance Option and 3X Performance
Option:

   $ 100.00 per Share

 

6